IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                                       NO. WR-12,444-13



                          IN RE RONNIE RAY BROOKS, Relator



                ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. 2005-CR-7426 IN THE 290 TH DISTRICT COURT
                            FROM BEXAR COUNTY

        J OHNSON, J., filed a concurring statement.

                         CONCURRING STATEMENT

        Relator asserts that he is being subjected to double jeopardy because of his conviction for a

violation of a civil commitment order after serving an eighteen-year sentence for aggravated rape that

was assessed in 1977. Seeking relief, he has filed an application for a writ of mandamus. Such a

claim must be raised in an application for habeas corpus. I join the judgment of the Court denying

leave to file.



Filed: February 25, 2015
Do not publish